PEE CUBIAM.
Information for violating the prohibition amendment to the Constitution, and an appeal from the judgment of conviction and order overruling his motion for a new trial.
The cause is submitted to this court on the judgment-roll forming the transcript on appeal. The evidence is not in the record. The appellant makes no appearance and gives no *536assistance to the court by way of argument, brief, or assignment of errors. The record has been examined for fundamental error, and we fail to find that any substantial right of the appellant has been denied.
The judgment and order must be, and are therefore, affirmed.